Citation Nr: 0509316	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-35 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army and 
recognized guerrilla service from December 1941 to May 1946.  
The veteran died in April 2001; the appellant is claiming 
benefits as his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in December 2003.

Additional evidence received since the statement of the case 
appears to be pertinent only to the cause of death issue.  
Therefore, the issue of service connection for the cause of 
the veteran's death is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.  The remaining issues are addressed on the merits in 
the following decision. 


FINDINGS OF FACT

1.  The veteran died in April 2001. 

2.  The veteran was not receiving periodic VA benefits nor 
did he have a pending claim with VA when he died.  

3.  The appellant's spouse had service with the Philippine 
Commonwealth Army and recognized guerrilla service from 
December 1941 to May 1946. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004). 

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The September 2001 and December 2003 RO 
letters and the September 2003 statement of the case informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised her of 
the types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2001 and December 
2003 letters notified the appellant that she should submit 
any pertinent evidence in her possession.  In this regard, 
she was repeatedly advised to identify any source of evidence 
and that VA would assist her in requesting such evidence.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in September 2001 and 
the initial rating decision was issued in July 2002.  Thus, 
the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and a death certificate.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
the claims on appeal.  See 38 C.F.R. § 3.159(c)(4).  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the appellant as relevant to this 
issue.  Under these circumstances, the Board finds no further 
action is necessary to assist the appellant with the claims.



Analysis

Accrued Benefits

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).  

The Board finds that the claim of entitlement to accrued 
benefits must be denied as the veteran did not have a claim 
for VA benefits pending at the time of his death.  The 
veteran submitted a claim for benefits in October 1992.  In a 
January 1993 rating decision, the RO denied the veteran's 
claim.  The veteran was informed of the denial the same month 
and did not appeal the decision which became final.  There is 
no other communication from the veteran between October 1992 
and his death in April 2001 which could be construed as a 
claim for any type of VA benefits.  

As the evidence of record demonstrates that the veteran was 
not receiving periodic VA benefits when he died and did not 
have a pending claim with VA when he died, the appellant has 
not met the threshold legal criteria for establishing 
entitlement to accrued benefits.  The appeal must be denied 
because of the absence of legal merit.  The Board has 
carefully reviewed the entire record in this case.  However, 
this is a case in which the law is dispositive, and the 
appeal must therefore be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Nonservice-connected Pension

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of a veteran.  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department. 38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

The service department has certified that the appellant's 
spouse served in the Philippine Commonwealth Army and had 
recognized guerrilla service from December 1941 to May 1946.  
These types of service do not confer eligibility for VA death 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 
3.40(b) and (c).  The law is controlling as to this issue.  


ORDER

Entitlement to accrued benefits is not warranted.  
Entitlement to nonservice-connected death pension benefits is 
not warranted.  To this extent, the appeal is denied. 


REMAND

Subsequent to the September 2003 statement of the case, 
additional medical evidence has been received in support of 
the appellant's claim, including copies of medical 
publications.  This evidence appears to be pertinent only to 
the cause of death claim.  It does not appear that the 
appellant has waived preliminary RO review of the evidence.  
Under the circumstances, the Board is required to return the 
claims file to the RO for preliminary RO review of the newly 
received evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board also notes that a communication received at the 
Board in August 2004 is to the effect that the appellant 
wished to appoint Jena Esther G. Agustin as the appellant's 
representative.  It does not appear that the appellant has 
executed the form required under 38 C.F.R. § 20.603(a), and 
there is otherwise no written communication from the attorney 
declaring representation as otherwise provided by 38 C.F.R. 
§ 20.603(a).  In view of the need to return the cause of 
death issue for the reason set forth above, the Board 
believes it appropriate to clarify the appellant's wishes 
regarding representation.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and furnish her with the appropriate VA 
form to appoint an attorney as her 
representative.  The appellant should be 
advised to complete and submit the form 
is she wished to appoint an attorney at 
law as her representative. 

2.  The RO should review all evidence 
received since the statement of the case 
and determine if service connection for 
the cause of the veteran's death is 
warranted.  If the issue remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


